IN THE COURT OF APPEALS OF IOWA

                                     No. 20-0600
                              Filed December 16, 2020


IN THE INTEREST OF S.S.,
Minor Child,

C.L., Mother,
       Petitioner-Appellee,

L.S., Father,
       Respondent-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Louisa County, Emily Dean, District

Associate Judge.



       The father of a minor child appeals the juvenile court’s decision terminating

his parental rights in this private termination proceeding. AFFIRMED.



       Travis A. Inghram of Inghram Law, PLLC, Burlington, for appellant father.

       Adam D. Parsons, Wapello, for appellee mother.

       Diana L. Miller of Whitfield & Eddy, P.L.C., Mt. Pleasant, attorney and

guardian ad litem for minor child.



       Considered by Doyle, P.J., and Tabor and Ahlers, JJ.
                                           2


AHLERS, Judge.

       The mother of S.S., the eight-year-old child who is the subject of this

proceeding, filed a petition seeking to terminate the parental rights of S.S.’s father

based on abandonment pursuant to Iowa Code section 600A.8(3)(b) (2019).

Following trial, the juvenile court terminated the father’s parental rights after finding

the father abandoned the child within the meaning of Iowa Code section

600A.8(3)(b) and termination was in the child’s best interest. On appeal, the father

challenges the finding that the mother established the statutory ground of

abandonment. He asserts the mother’s obstruction of his efforts to visit and

communicate with the child negates a finding of abandonment.

       S.S. was born in 2011 at a time when the mother and father were married

to each other. Within approximately one year of the child’s birth, the father was

sent to prison, where he remained for approximately three and one-half years.

During the early period of the father’s incarceration, the mother took the child to

see the father a couple of times and the father was able to maintain other contact

with the child via phone calls and email communication with the mother. However,

the mother eventually filed for and received a stipulated decree of dissolution of

the couple’s marriage. The mother was granted sole legal custody, and the father

was awarded no visitation with the topic of visitation to be reconsidered upon his

release from prison.

       Almost immediately following his release from prison in the spring of 2016,

the father contacted the mother to seek visitation time with the child. The requests

were granted, and the father was able to see the child a few times under

supervision by others. Approximately six months after his initial release from
                                          3


prison, the father was sent back to prison for another six months after violating

terms of his parole. Following his second release from prison, he was again

incarcerated for significant periods of time at least two more times, including a six-

month stretch in an Illinois prison. The father had not seen or communicated with

the child between 2017 and the termination hearing in 2020.

       Following the couple’s divorce, the mother remarried and has a child with

her new husband. The new husband and the mother have two children together,

one younger and one older than S.S. The new husband also adopted the mother’s

child she had with a third man. The new husband desires to adopt S.S. if freed to

do so by termination of the parental rights of S.S.’s father.

       We review private termination proceedings de novo. In re B.H.A., 938

N.W.2d 227, 232 (Iowa 2020). Private termination actions under chapter 600A

involve a two-step process. Id. As the parent seeking termination, the mother

must first show, by clear and convincing evidence, that one of the statutory

grounds for termination enumerated in section 600A.8 is present. Id. Once she

has done so, the mother must next show that termination is in the child’s best

interest. Id. She must prove both steps by clear and convincing evidence. Id.

       The juvenile court found the father abandoned the child within the meaning

of Iowa Code section 600A.8 because the father failed to maintain contact with the

child. Section 600A.8(3)(b), which concerns children who are six months of age

or older at the time of the termination hearing, provides the following:

       [A] parent is deemed to have abandoned the child unless the parent
       maintains substantial and continuous or repeated contact with the
       child as demonstrated by contribution toward support of the child of
       a reasonable amount, according to the parent’s means, and as
       demonstrated by any of the following:
                                          4


              (1) Visiting the child at least monthly when physically and
       financially able to do so and when not prevented from doing so by
       the person having lawful custody of the child.
              (2) Regular communications with the child or with the person
       having the care or custody of the child, when physically and
       financially unable to visit the child or when prevented from visiting
       the child by the person having lawful custody of the child.
              (3) Openly living with the child for a period of six months within
       the one-year period immediately preceding the termination of
       parental rights hearing and during that period openly holding himself
       or herself out to be the parent of the child.

(Emphasis added.)

       The statute expressly requires the establishment of two elements by clear

and convincing evidence: (1) the parent has failed to maintain “substantial and

continuous or repeated contact with the child as demonstrated by contribution

toward support of the child of a reasonable amount, according to the parent’s

means” and (2) the parent has failed to maintain sufficient contact with the child

under one of the three alternatives listed in section 600A.8(3)(b)(1)–(3). See Iowa

Code § 600A.8(3)(b); see also In re S.A., No. 17-0859, 2018 WL 1182889, at *2

(Iowa Ct. App. Mar. 7, 2018) (noting “the threshold element of ‘substantial and

continuous or repeated contact’ is economic contributions” (quoting In re K.W., No.

14-2115, 2015 WL 6508910, at *3 (Iowa Ct. App. Oct. 28, 2015))).

       In this case, there is no claim the child has lived with the father at any time

within several years of the termination hearing, so subsection three is not at issue.

What remains at issue is whether the father fulfilled his obligations under

subsections one or two. To be more specific, the father does not claim he visited

the child monthly or maintained regular communication with the child. Rather, he

asserts his lack of contact and communication was a result of the mother

preventing him from doing so.
                                          5


       The father’s complaints of the mother’s interference with his relationship

with the child have merit. If there were a manual explaining ways for a custodial

parent to interfere with a non-custodial parent’s relationship with a child, the mother

seems to have followed the manual in the following ways:

       (1)    The mother blocked the father from all her social media, which was

the most common method of communication between the parties. In her last

communication on social media before blocking the father, she also directed the

father to not contact her by phone;

       (2)    The mother changed her cell phone number without providing the

father with the new number. She acknowledged doing this for the purpose of

preventing the father from contacting her via phone;

       (3)    The mother directed the father to not come to her residence under

the threat of having him arrested for trespass if he did;

       (4)    The mother refused to allow the father to even have a lunch visit with

the child unless he consented to change the child’s last name to that of the mother

and her new husband;

       (5)    The mother indicated that she was not going to allow the father to

see the child without a court order;

       (6)    The mother refused to cooperate in the father’s efforts to send gifts

to the child; and

       (7)    Once the father finally grew tired of the lack of contact and filed an

action seeking visitation, the mother responded by filing this termination action.

       The mother tries to excuse this behavior by pointing out there was nothing

that prevented the father from asking for visits or communicating with the child
                                         6


through regular mail, by going through third parties, or by going to the mother’s

residence and communicating face-to-face. We find these excuses unpersuasive.

       As to the claim she was available by regular mail, we find it unlikely to the

point of being unbelievable that, having rebuffed all recent requests for contact and

blocked all previously used methods of communication, the mother would all of a

sudden be receptive to visits and communication because she received a letter in

the mail. As to the use of third parties, the mother’s excuse ignores the fact that,

when the father attempted to use third parties to arrange visitation or even deliver

gifts, the mother rebuffed the attempts and encouraged the third parties to not

undertake the role of being a go-between. Finally, the mother’s claim that the

father could have simply shown up at her residence to communicate with the child

or ask for visitation ignores the fact the mother had threatened the father with

criminal charges if he did so. Simply put, the mother made a concerted effort to

obstruct or interfere with all reasonable methods available for the father to request

visits or communicate with the mother or the child.

       We also find it appropriate to address the suggestion that the mother’s

efforts to prevent contact are excused because of the limited number of requests

the father made or the father did not move quickly enough to seek a court order

requiring visitation.

       As to the number of requests, there is support in our case law that marginal

or half-hearted efforts to exercise visitation are not enough to ward off termination

on the ground of abandonment. See, e.g., In re G.A., 826 N.W.2d 125, 130 (Iowa

Ct. App. 2012) (affirming termination when “at best only marginal efforts to

communicate” with the child were made); In re D.S.P., No. 09-1188, 2010 WL
                                           7


445690, at *3 (Iowa Ct. App. Feb. 10, 2010) (affirming termination when father

“made only half-hearted efforts to communicate with” the child). However, the

principles established by those cases should not be viewed as somehow endorsing

a custodial parent’s denial of reasonable requests for contact. Those cases should

also not be viewed as endorsement of treating abandonment as some type of

game in which the non-custodial parent must repeatedly pester the custodial

parent for visits an unspecified number of times before being deemed to have tried

hard enough to avoid a claim of abandonment. When a non-custodial parent is

repeatedly rebuffed in that parent’s efforts to see the child, there comes a point

when that parent may understandably give up. In that situation, the case may be

properly viewed as one in which the custodial parent has prevented access than

one in which the non-custodial parent has abandoned the child. See In re H.N.M.,

No. 17-1802, 2018 WL 2731643, at *4, *9 (Iowa Ct. App. June 6, 2018) (affirming

denial of termination after referencing the juvenile court’s conclusion that the non-

custodial parent had reached a point of “learned helplessness” when the parent

stopped asking for visits after repeatedly being rebuffed).

       As to the suggestion that the mother’s efforts to deny access are excused

because the father did not have a visitation order, we note the abandonment

statute imposes no such requirement on the father and provides no such safe

harbor for the mother. See Iowa Code § 600A.8(3)(b). With no visitation order in

place, the mother was within her rights to place reasonable restrictions on the time

and manner of the father’s contact with the child that took into account the

circumstances, including the father’s situation and the child’s lack of familiarity with

the father.   See G.A., 826 N.W.2d at 129 (acknowledging it was “fair and
                                         8


reasonable” for the mother to request phone contact at first to reacquaint the child

with a father who had been absent before granting in-person visits). However,

there is no indication in the record that the father was asking for visits of

unreasonable time or nature. By all indications, the father seemed to understand

that his time with the child would need to be supervised and limited to some degree

early on to take into account the child’s lack of familiarity with him stemming from

his repeated periods of incarceration and lack of contact. Rather than working with

the father to place reasonable restriction on the father’s visits, the mother simply

refused or ignored his requests.

       Given the above-described details, we conclude the mother acted in such

a way as to prevent the father’s contact with the child.         Therefore, serious

consideration must be given to reversing the juvenile court’s decision finding

abandonment. However, having given such consideration, and acknowledging it

is a close call, we are persuaded to affirm the juvenile court by the father’s own

testimony regarding the extent of his aspired contact with the child. In response

to questioning about his history of visits and why he did not file a petition seeking

visitation sooner, the father acknowledged that he did not feel the need to do so

during a period in which he received three or four brief visits with the child in the

year following his first release from prison. Based on this testimony and the other

evidence in the record, it appears the father’s desired involvement with the child

consisted of wanting a sporadic visit every three or four months and providing her

with birthday and Christmas gifts each year. This falls far short of what the Iowa

Code requires of a non-custodial parent to avoid a conclusion the parent has
                                          9

abandoned the child. See Iowa Code §§ 600A.1(2), .2(20), .8(3)(b)(1)–(2).1 In

other words, we conclude that, even if the mother had not obstructed the father’s

efforts to visit or communicate with the child, the level of involvement with his child

the father found acceptable would still fall within the statutory definition of

abandonment, as it is the father’s actions, not his intent, that determine the

outcome. See In re C.A.V., 787 N.W.2d 96, 101 (Iowa Ct. App. 2010) (“A parent

demonstrates an intent to abandon a child even though the parent subjectively

maintains an interest in the child if that interest is not accompanied by ‘affirmative

parenting to the extent practical and feasible in the circumstances.’” (quoting In re

Goettsche, 311 N.W.2d 104, 106 (Iowa 1981))); Iowa Code § 600A.8(3)(c) (stating

a parent’s subjective intent unsupported by evidence of acts specified in section

600A.8(3)(b) manifesting such intent does not preclude a determination of

abandonment). The father is also delinquent in his child support obligation, which

is a factor to consider with regard to a claim of abandonment. See In re W.W., 826


1 Iowa Code section 600A.1(2) states:
       The best interest of a child requires that each biological parent
       affirmatively assume the duties encompassed by the role of being a
       parent. In determining whether a parent has affirmatively assumed
       the duties of the parent, the court shall consider, but is not limited to
       consideration of, the fulfillment of financial obligations,
       demonstration of continued interest in the child, demonstration of a
       genuine effort to maintain communication with the child, and
       demonstration of the establishment and maintenance of a place of
       importance in the child’s life.
Iowa Code section 600A.2(20) defines “[t]o abandon a minor child” to mean:
       a parent . . . rejects the duties imposed by the parent-child
       relationship . . . , which may be evinced by the person, while being
       able to do so, making no provision or making only a marginal effort
       to provide for the support of the child or to communicate with the
       child.
                                        10


N.W.2d 706, 710–11 (Iowa Ct. App. 2012). In short, the father expressed no intent

and exhibited no actions demonstrating a willingness to establish and maintain “a

place of importance in the child’s life.” See Iowa Code § 600A.1(2).

       On our de novo review, we agree the mother established statutory grounds

of abandonment in spite of her inappropriate efforts to block the father’s access to

the child.

       AFFIRMED.